Citation Nr: 1738688	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015 the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for psychiatric disability, primarily PTSD.

On his initial statement regarding his stressor events, he contended that he witnessed two hangings while in Boot Camp, was sexually assaulted at a YMCA during Boot Camp, was bullied while in Boot Camp, and was bullied while serving aboard the U.S.S. Epperson.

At his September 2015 hearing before a Decision Review Officer, the Veteran did not discuss the alleged sexual assault at all.  With respect to the hanging (he did not clarify if this was the only hanging, or if there was another one), he testified that it was a good friend of his (and a fellow shipmate) who died by hanging, that he could not remember the name of this good friend, that it actually occurred after Boot Camp, while he was assigned to the U.S.S. Epperson, that the hanging occurred at a YMCA located on base at Pearl Harbor, and that the hanging occurred in the Fall of 1962 or 1963; he recalled that the incident took place about two months after his assignment to the U.S.S. Epperson.

The Board points out that the Veteran's service personnel records show he served aboard the U.S.S. Epperson from October 1963 until his discharge from service in 1965.

Following the hearing, the Veteran submitted forms designed to address stressors based on sexual assault.  He provided no information on the forms concerning the circumstances of the alleged assault, but indicated that the incident occurred in June 1961.  He indicated that the suicide by hanging incident (or at least one of them), occurred on January 10, 1962.

In a subsequent statement, the Veteran now contends that he never knew the person who was hanged, or even if that person was a service-member.  It remains unclear if the Veteran is referring to the good friend he discussed at his hearing, or the second hanging that he referenced prior to the hearing, but has never discussed since that time.

The record shows that based on the information provided by the Veteran at the hearing, the RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and requested that organization to research the account of the January 1962 suicide.  The JSRRC responded by indicating that deck logs of the U.S.S. Epperson for January to February 1962 do not reference a suicide.

Turning first to the alleged sexual assault stressor, the Board notes that the Veteran has offered no description of any event, other than the general allegation that he was sexually assaulted.  Notably, however, the record shows that VA never undertook the special evidentiary development procedures that are required in such claims, including the specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(3) (2016).  On remand, the Veteran should be provided with the specific notice of provisions that apply to allegations of personal assault, and any indicated development should be accomplished.

Turning next to the other claimed stressor events, the Veteran has been inconsistent in his account of those events.  It remains unclear whether there was one witnessed hanging, or two.  It remains unclear whether he knew the victim, or not; whether the hanging or hangings were witnessed during Boot Camp, or while assigned to the U.S.S. Epperson more than a year after Boot Camp.  On remand, the Veteran should be given one more opportunity to clarify his stressors.

The Board notes that the representative, in recent argument, suggested several avenues for corroborating the Veteran's claimed stressor of witnessing a suicide.  His only suggestion worth pursuing is to contact the local police for information concerning a suicide at a YMCA facility.  

As to his stressor events concerning being bullied, the Veteran is advised that such a generalized description is not researchable.  The AOJ should allow him one more opportunity to provide specific information regarding the alleged bullying that would allow for research of the event, or alternatively to provide evidence supporting his account.

The Board emphasizes to the Veteran that he should cooperate in clarifying the dates, location and detailed description of the events he claimed resulted in psychiatric disability, particularly PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with the appropriate notice for establishing claims for PTSD based on personal assault and permit him the appropriate time to submit or identify the alternative information and/or evidence listed in said notice that may support his claim. 

2. Request that the Veteran provide a more detailed statement, with identification of the dates and locations and a detailed description, of each of his claimed stressor events.  He should specifically provide such information with respect to the following:
a. The hanging or hangings he claims to have witnessed, to include clarifying whether there was one hanging witnessed, or two; whether he knew the person or persons that died; and whether the person or persons who died were service-members at the time of the incident(s).  The Veteran should provide the location and dates of the incident(s) even if the dates can be recalled only in reference to other events such as Boot Camp or arrival at a base.
b. The bullying incidents he claims to have experienced, to include a description of the bullying, the location of the incidents, the names of those involved, and whether he reported these incidents.
c. The sexual assault incident he claims to have experienced, to include a description of the assault, the location of the assault, the names of those involved, and whether he reported the incident.

3. With any information obtained from the Veteran pertaining to his alleged stressors, contact the appropriate agencies to attempt to corroborate the stressors.  With respect to the stressor of witnessing one or more suicides, and once the Veteran clarifies the approximate date range of the incident(s), the agencies contacted should include the JSSRC to verify whether the U.S.S. Epperson sustained any suicide by hanging of any crewmembers while the Veteran was a crewmember, and whether the Pearl Harbor military base sustained any suicides by hanging during the time the Veteran was present at that base.  The agencies contacted should also include the local police department at Pearl Harbor, Hawaii to determine if any records exist of a suicide or suicides by hanging during the time the Veteran was present in Hawaii in service.   With respect to the sexual assault and bullying stressors, the AOJ should contact any appropriate agencies that would likely have information that could corroborate those claimed events.

4. Thereafter, undertake any indicated development, to include VA examination if the AOJ determines that an associated event in service has been established, or if otherwise indicated pursuant to the regulation regarding development in PTSD claims based on sexual assault.  The readjudicate the claim on appeal.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


